Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 12/16/2020. Currently claims 1, 3-9, 12-18 and 20 are pending.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 12/16/2020, with respect to the previous rejection of claims 1-15 and 19 under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 1-15 and 19 under 35 USC 112(b) has been withdrawn. 

Applicant’s arguments, see pg. 6-9, filed 12/16/2020, with respect to the previous rejection(s) of claim(s):
1-2, 6-9, 12-17 and 20 under 35 USC 102(a)(2) as being anticipated by Janicki, 
claim 3 rejected under 35 USC 103(a) as being unpatentable over Janiciki, 
claims 4-5 rejected under 35 USC 103(a) under Janicki in view Sliwa, 
claims 10-11 and 19 rejected under 35 USC 103(a) being unpatentable over Janicki in view of Hamel in view of Weide, 
claim 18 rejected under 35 USC 103(a) as being unpatentable over Janicki in view of Hamel,  

	While, applicant’s arguments are persuasive and new prior art has been applied to the claims as amended. There is one point of applicant’s arguments that needs to be addressed. Applicant argues:
“Janicki does not disclose, teach, or suggest at least “wherein the surgical instrument comprises a cannula; wherein the at least one parameter associated with ocular surgery comprises an identity of a second surgical instrument inserted into the cannula; wherein the logic is configured to read a bar code located on the second surgical instrument based on the light detected by the transducer to determine the identity of the second surgical instrument inserted into the cannula” as recited in amended claim 1. [see pg. 7 of applicant’s arguments received on 12/16/2020].

As stated above applicant argues that all of the limitations: “wherein the surgical instrument comprises a cannula; wherein the at least one parameter associated with ocular surgery comprises an identity of a second surgical instrument inserted into the cannula; wherein the logic is configured to read a bar code located on the second surgical instrument based on the light detected by the transducer to determine the identity of the second surgical instrument inserted into the cannula”. It is not agreed that all  of these limitations are not taught. The limitation “wherein the surgical instrument comprises a cannula” is taught by Janicki. Applicant hasn’t provide a .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1, 3, 6-9, 12-17 and 20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Janicki et al (WO 2014159889…. Listed in applicant’s IDS and provided by applicant) hereafter known as Janicki in further view Tsuruta et al (US 20170086906) hereafter known Tsuruta.

Janicki discloses
Regarding Claim 1:
An apparatus for use in ocular surgery [see Fig. 1 and abstract…”A system, device and method to determine the location of a distal end of an insertion tool as it penetrates through biological tissue and into a desired site, such as the sclera and/or the choroid of an eye”], comprising:
a surgical instrument [see labelled Figure directly below rejection to claim 1 which shows all elements of Fig. 1 of Janicki except 1040, 1060 and 1050 being part of the surgical tool] comprising at least a portion of a waveguide [see element 1020 and pg. 9 last paragraph… “The light guide 1020 may include a single optical fiber, an optical fiber pair (or plurality)…”], the surgical instrument having a proximal end and a distal end [see labelled Figure directly below rejection to claim 1];
a transducer to detect light entering the distal end of the surgical instrument and traveling in a proximal direction in the waveguide [see Fig. 1 element 1050 along with arrows showing light from distal end being directed to element 1050 and pg. 9 paragraph 4 in particular “Light reflected from the tissue plane 1080 is transmitted from the biological tissue through the light guide 1020 to the light sensor 1050. The output of the light sensor 1050 is used by the computing device 1060 to determine one or more aspects of the reflected light”]; and
logic, at least a portion of the logic implemented in circuitry communicatively coupled with the transducer [see pg. 15 paragraph 4… “In some embodiments, a signal conditioning circuitry 6203 is provided in electrical communication with the light sensor 6202 and the controller 6204 to convert the light sensor output to a suitable input for the control logic.” This signal conditioning circuitry is at least logic implemented in circuitry], the logic to determine at least one additional parameter associated with the ocular surgery based on the light detected by the transducer [see pg. 15 para 4… “The output of the light sensor 1050 is used by the computing device 1060 to determine one or more aspects of the reflected light (e.g., intensity values, absolute and/or relative changes in intensity, combinations thereof) in order to detect if the distal tip 1016 of the insertion tool 1010 has reached the sclera, the choroid and/or the sclera-choroid junction of an eye”…. The location of the instrument relative to the eye is at least one parameter]
wherein the surgical instrument comprises a cannula [see pg. 6 last paragraph to pg. 7 up to first paragraph (“The term "insertion tool," as used herein, refers to one or more penetrative devices that can be inserted into an eye in an animal body. Exemplary insertion tools may include,but are not limited to, a single needle, multiple needles, a needle coupled to a tubing, catheter or guidewire, multiple needles coupled to one or more tubings…”) The catheter coupled to the needle is at least a cannula.]



Tsuruta discloses using a bar code positioned on surgical instrument and a configuration in which light is directed inside a space inside of a trocar (ie a structure similar to a cannula) to read the bar code from the surgical instrument inside the trocar where the light is reflected to a photodiode [see para 45… “As shown in FIG. 4, the information detector 18 includes: a light emitter 18A including an LED or the like configured to generate detection light for illuminating the bar code 38; and a light receiver 18B including a photodiode or the like configured to detect reflected light from the bar code 38.” And see Fig. 4… element 10 is the trocar and element 30 is the instrument] so that identity information related to the instrument with the bar code is provided [see abstract… “As shown in FIG. 4, the information detector 18 includes: a light emitter 18A including an LED or the like configured to generate detection light for illuminating the bar code 38; and a light receiver 18B including a photodiode or the like configured to detect reflected light from the bar code 38.” And para 9… “wherein the medical device includes an identifier located closer to a distal end of the insertion tube than the power receiver and indicating information of the medical device”] in the analogous art of surgery [see para 9…. “An aspect of the present invention provides a surgical system”]


    PNG
    media_image1.png
    510
    821
    media_image1.png
    Greyscale


Regarding Claim 3:
	Janicki in view of Tsuruta discloses the invention substantially as claimed including all the limitations of claim 1 above and a waveguide that is an optical fiber [see pg. 9 last paragraph of Janicki… “The light guide 1020 may include a single optical fiber, an optical fiber pair (or plurality)…”].
	However, Janicki in view of Tsuruta fails to disclose a waveguide that is an illumination nanofiber as recited in claim 3.



Regarding Claim 6-9 and 12, as mentioned in the rejection to claim 1, pg. 15 para 4 of Janicki [see… “The output of the light sensor 1050 is used by the computing device 1060 to determine one or more aspects of the reflected light (e.g., intensity values, absolute and/or relative changes in intensity, combinations thereof) in order to detect if the distal tip 1016 of the insertion tool 1010 has reached the sclera, the choroid and/or the sclera-choroid junction of an eye”] discloses that the parameter of light intensity determines if the surgical instrument or distal end is in certain tissues of the eye as recited by claims 6-7 and 12. With respect to claim 8, while parameter discloses 

Regarding Claim 13
wherein the logic is configured to: 
compare the amount of illumination within the eye to a threshold [see pg. 17 para 1 of Janicki “Upon detecting that an absolute and/or relative level of change in the intensity of reflected light falls within a range typical of movement from the sclera of the eye to the choroid of the eye”  a level of change is a threshold ]; and 
perform an action when the amount of illumination within the eye exceeds the threshold [see pg. 17 para 1 of Janicki…. “Upon detecting that an absolute and/or relative level of change in the intensity of reflected light falls within a range typical of movement from the sclera of the eye to the choroid of the eye, the control logic provides a user feedback indicator in any suitable form, such as a visual, acoustic, or kinetic signal, or a combination thereof.”]

Regarding Claims 14-15, see pg. 17 para 1 [see Upon detecting that an absolute and/or relative levelof change in the intensity of reflected light falls within a range typical of movement from the sclera of the eye to the choroid of the eye, the control logic provides a user feedback indicator in any suitable form, such as a visual, acoustic, or kinetic signal, or a combination thereof.] of Janicki which discloses a visual feedback as part of 

Regarding Claim 16:
Janicki discloses:
 A method [see abstract… “A system, device and method to determine the location of a distal end of an insertion tool as it penetrates through biological tissue and into a desired site”], comprising:
detecting light traveling in a first direction in a waveguide with a transducer [see Fig. 1 element 1050 along with arrows showing light from distal end being directed to element 1050 and pg. 9 paragraph 4 in particular… “Light reflected from the tissue plane 1080 is transmitted from the biological tissue through the light guide 1020 to the light sensor 1050. The output of the light sensor 1050 is used by the computing device 1060 to determine one or more aspects of the reflected light”. Element 1050 is a transducer and element 1020 is a light guide] wherein at least a portion of the waveguide is included in a surgical instrument [see labelled Figure directly below rejection to claim 16 which shows all elements of Fig. 1 of Janicki except 1040, 1060 and 1050 being part of the surgical tool…. as shown in the Figure element 1020 (ie the light guide) is at least part of the surgical instrument]
and
The output of the light sensor 1050 is used by the computing device 1060 to determine one or more aspects of the reflected light (e.g., intensity values, absolute and/or relative changes in intensity, combinations thereof) in order to detect if the distal tip 1016 of the insertion tool 1010 has reached the sclera, the choroid and/or the sclera-choroid junction of an eye” The location of the instrument relative to the eye is at least one parameter]
However, Janicki fails to disclose “wherein the at least one parameter associated with ocular surgery comprises the identity of a second surgical instrument inserted into the cannula”. Nor does Janicki, disclose  “wherein the logic is configured to read a bar code located on the second surgical instrument based on the light detected by the transducer to determine the identity of the second surgical instrument inserted into the cannula” as recited by claim 11.
Tsuruta discloses using a bar code positioned on surgical instrument and a configuration in which light is directed inside a space inside of a trocar (ie a structure similar to a cannula) to read the bar code from the surgical instrument inside the trocar where the light is reflected to a photodiode [see para 45… “As shown in FIG. 4, the information detector 18 includes: a light emitter 18A including an LED or the like configured to generate detection light for illuminating the bar code 38; and a light receiver 18B including a photodiode or the like configured to detect reflected light from the bar code 38.” And see Fig. 4 … element 10 is the trocar and element 30 is the instrument] so that identity information related to the instrument with the bar code is provided [see abstract… “As shown in FIG. 4, the information detector 18 includes: a light emitter 18A including an LED or the like configured to generate detection light for illuminating the bar code 38; and a light receiver 18B including a photodiode or the like configured to detect reflected light from the bar code 38.” And para 9… “wherein the medical device includes an identifier located closer to a distal end of the insertion tube than the power receiver and indicating information of the medical device”] in the analogous art of surgery [see para 9…. “An aspect of the present invention provides a surgical system”]





    PNG
    media_image1.png
    510
    821
    media_image1.png
    Greyscale

The output of the light sensor 1050 is used by the computing device 1060 to determine one or more aspects of the reflected light (e.g., intensity values, absolute and/or relative changes in intensity, combinations thereof) in order to detect if the distal tip 1016 of the insertion tool 1010 has reached the sclera, the choroid and/or the sclera-choroid junction of an eye”] discloses that the parameter of light intensity determines if the surgical instrument is in certain tissues of the eye.

Regarding Claim 20, pg. 15 para 4 of Janicki [see… “The output of the light sensor 1050 is used by the computing device 1060 to determine one or more aspects of the reflected light (e.g., intensity values, absolute and/or relative changes in intensity, combinations thereof) in order to detect if the distal tip 1016 of the insertion tool 1010 has reached the sclera, the choroid and/or the sclera-choroid junction of an eye”] discloses that the parameter of light intensity (ie the amount of light) determines if the surgical instrument is in certain tissues of the eye.




Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janicki in view of Tsuruta as applied to claims 1 and 3 above, and further in view of Sliwa et al (US 20120265184) hereafter known as Sliwa.

a light guide configured to fit inside a bore of an insertion tool, a distal end of the light guide configured to transmit light into biological tissue, a proximal portion of the light guide being in optical communication with the light source to receive light emitted by the light source, the proximal portion of the light guide also being in optical communication with the light sensor to detect light reflected by the biological tissue”]..
	However, Janicki in view of Tsuruta fails to disclose a beam splitter and fails to disclose “the transducer utilizes a beam splitter in the illumination path to detect the light traveling in the proximal direction in the illumination nanofiber.”
Sliwa discloses that prisms which is at least a type of the broadly claimed beam splitter can be coupled to optical fibers to help more favorably distribute and receive light from a light source and a light detector [see para 65… “In specific embodiments, an additional optical component such as a minor, prism, or lens such as a GRIN lens can be employed to more favorably couple an optical fiber to an emitter optical element or a receiver optical element or to more favorably distribute light to or from an emitter optical element or a receiver optical element.”] in the analogous art of surgery using optical FIG. 7 schematically illustrates an optical feedback RF ablator”]. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Janicki in view of Tsuruta by placing a prism both between the light source and the optical fiber distributing light distally and a prism between the optical fiber distributing light returning from the distal end and the transducer of Janicki in view of Tsuruta (which recites the claimed language of the “transducer utilizes a beam splitter in the illumination path to detect the light traveling in the proximal direction in the illumination nanofiber” as a prism between the transducer and optic fiber with light returning from the distal end is a beam splitter in the path of light traveling in the proximal direction) similarly to that disclosed by Sliwa so that light is more favorable distributed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792